Exhibit 10.1

 

UNITS OF LIMITED PARTNERSHIP INTEREST IN THE PARTNERSHIP HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES OR
BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION.  WITHOUT SUCH REGISTRATION,
SUCH UNITS MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED,
EXCEPT UPON DELIVERY TO THE GENERAL PARTNER OF AN OPINION OF COUNSEL
SATISFACTORY TO THE GENERAL PARTNER OF THE PARTNERSHIP THAT REGISTRATION IS NOT
REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO THE GENERAL PARTNER OF THE
PARTNERSHIP OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE GENERAL PARTNER
TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE SECURITIES OR BLUE SKY LAWS OF ANY
STATE OR OTHER JURISDICTION.  IN ADDITION, ANY TRANSFER OF UNITS REQUIRES THE
PRIOR WRITTEN CONSENT OF THE GENERAL PARTNER AND IS SUBJECT TO OTHER
RESTRICTIONS PURSUANT TO THIS AGREEMENT.

 

AGREEMENT OF LIMITED PARTNERSHIP



OF



CWEI SOUTH LOUISIANA III, L. P.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

1.01

Certain Definitions

 

1.02

Construction

 

 

 

 

ARTICLE II ORGANIZATION

 

 

 

2.01

Formation

 

2.02

Name

 

2.03

Registered Office; Registered Agent; Other Offices

 

2.04

Purposes

 

2.05

Certificate; Foreign Qualification

 

2.06

Term

 

 

 

 

ARTICLE III GENERAL PARTNER; MANAGEMENT

 

 

 

3.01

Authority of General Partner

 

3.02

Certain Restrictions on General Partner’s Power and Authority

 

3.03

Duties and Services of General Partner

 

3.04

Operating Agreements

 

3.05

Admission of Additional General Partners

 

3.06

Withdrawal of General Partner

 

3.07

General Partner as Limited Partner

 

3.08

Excluded Properties

 

 

 

 

ARTICLE IV LIMITED PARTNERS

 

 

 

4.01

Restrictions on Limited Partners

 

4.02

Access to Information

 

4.03

Admission of Additional Limited Partners

 

4.04

Investment Representations of the Limited Partners

 

4.05

Transfer Restrictions

 

4.06

Permitted Transfers; Status as Assignee

 

4.07

General Partner’s Right of Purchase

 

4.08

Specific Performance

 

 

 

 

ARTICLE V CAPITAL CONTRIBUTIONS

 

 

 

5.01

Capital Contributions of General Partner

 

5.02

Initial Capital Contributions of Limited Partners

 

5.03

Additional Capital Contributions of Limited Partners

 

5.04

Capital Accounts

 

5.05

Return of Capital Contribution

 

 

 

 

ARTICLE VI SHARING, ALLOCATIONS AND DISTRIBUTIONS

 

 

 

6.01

Sharing and Allocation of Costs and Expenses

 

6.02

Sharing and Allocation of Revenues

 

6.03

Allocations for Capital Account and Tax Purposes

 

6.04

Distributions

 

6.05

Withholding Taxes

 

 

--------------------------------------------------------------------------------


 

ARTICLE VII BOOKS, RECORDS AND BANK ACCOUNTS

 

 

 

7.01

Maintenance of Books

 

7.02

Accounts

 

 

 

 

ARTICLE VIII DISSOLUTION, LIQUIDATION AND TERMINATION

 

 

 

8.01

Dissolution

 

8.02

Liquidation and Termination

 

8.03

Termination

 

 

 

 

ARTICLE IX GENERAL PROVISIONS

 

 

 

9.01

Offset

 

9.02

Notices

 

9.03

Entire Agreement

 

9.04

Effect of Waiver or Consent

 

9.05

Amendment or Modification

 

9.06

Binding Effect

 

9.07

Governing Law; Severability

 

9.08

Further Assurances

 

9.09

Waiver of Certain Rights

 

9.10

Insurance

 

9.11

Indemnification

 

9.12

Counsel to the Partnership

 

9.13

Power of Attorney

 

9.14

Counterparts

 

9.15

No Employment Contract

 

[Signature Pages Follow]

 

 

 

Exhibit A – Schedule of Limited Partners

 

Exhibit B – Area of Interest

 

Exhibit C – Wells

 

Exhibit D – Allocations of Profits and Losses and Other Tax Matters

 

 

--------------------------------------------------------------------------------


 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

CWEI SOUTH LOUISIANA III, L. P.

 

This AGREEMENT OF LIMITED PARTNERSHIP OF CWEI SOUTH LOUISIANA III, L. P. (this
“Agreement”) is made and entered into April 8, 2005 to be effective as of
March 1, 2005 (the “Effective Date”), by and among the Partners (as defined
below).

 

FOR AND IN CONSIDERATION OF the mutual covenants, rights, and obligations set
forth in this Agreement, the benefits to be derived from them, and other good
and valuable consideration, the receipt and the sufficiency of which is hereby
acknowledged, the Partners agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.01                           Certain Definitions.  As used in this Agreement,
the following terms have the following meanings:

 

“Acquisition Costs” means (i) the costs of acquiring a leasehold interest,
including, without limitation, direct costs of seismic data and interpretation,
lease broker services, title examinations, filing fees, and recording costs, and
(ii) the fair value of Partnership Properties contributed to the Partnership by
the General Partner.

 

“Act” means the Texas Revised Limited Partnership Act and any successor statute,
as amended.

 

“Affiliate” means, when used with reference to a specified Person, (a) any
Person directly or indirectly owning, controlling or holding power to vote 50%
or more of the outstanding voting securities of the specified Person, (b) any
Person 50% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by the specified Person,
(c) any Person directly or indirectly controlling, controlled by or under common
control with the specified Person, (d) if the specified Person is a corporation,
any officer or director of the specified Person or of any corporation directly
or indirectly controlling that specified Person, (e) if the specified Person is
a partnership, any general partner or if the general partner is a partnership,
the general partners of that partnership, and (f) if the specified Person is an
individual, such individual’s spouse and natural and adoptive lineal descendants
and trusts for the benefit of any such Persons.  For purposes of this
definition, the ability through share ownership or contractual arrangement to
elect or cause the election of a majority of the board of directors of a
corporation shall constitute “control.”

 

“Agreed Rate” means 4.55% per annum.

 

“Agreement” means this Agreement of Limited Partnership, as amended or restated
from time to time.

 

--------------------------------------------------------------------------------


 

“Area of Interest” means the area described in Exhibit B.

 

“Capital Account” has the meaning set forth in Section 5.04.

 

“Capital Contribution” means, for any Partner, the dollar amount of any cash
contributed to the capital of the Partnership and the fair value of any property
contributed to the Partnership by such Partner.

 

“Certificate” means the certificate of limited partnership of the Partnership
filed with the Secretary of State of Texas, as amended or restated from time to
time.

 

“Change in Control” has the meaning set forth in Section 8.01(d).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contribution Date” has the meaning set forth in Section 5.03(a).

 

“Contribution Notice” has the meaning set forth in Section 5.03(a).

 

“CWEI” means Clayton Williams Energy, Inc., a Delaware corporation.

 

“Event of Forfeiture” has the meaning set forth in Section 4.07.

 

“Event of Withdrawal” means the withdrawal of the General Partner as provided in
Section 3.06.  The events described in subdivisions (4), (5) and (8) of Section
4.02(a) of the Act shall not be Events of Withdrawal, and a General Partner
shall not cease to be a General Partner upon the occurrence of any of such
events.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“General Partner” means CWEI and each other Person admitted as an additional or
successor General Partner pursuant to Section 3.05.

 

“Indemnified Person” has the meaning set forth in Section 9.11.

 

“Lease” means a lease, mineral interest, royalty or overriding royalty, fee
right, mineral servitude, license, concession or other right covering oil, gas
and related hydrocarbons (or a contractual right to acquire such an interest) or
an undivided interest therein or portion thereof, together with all
appurtenances, easements, permits, licenses, servitudes and rights-of-way
situated upon or used or held for future use in connection with such an interest
or the exploration, development or production thereof.  A “Lease” shall also
mean and include all rights and interests in all lands and interests unitized or
pooled therewith pursuant to any law, rule, regulation or agreement.

 

“Limited Partner” means each Person listed as a limited partner on Exhibit A and
each other Person admitted as an additional or successor Limited Partner
pursuant to Section 4.03.

 

“Majority in Interest” has the meaning set forth in Section 3.02.

 

2

--------------------------------------------------------------------------------


 

“Non-Contributing Limited Partner” has the meaning set forth in Section 5.03(b).

 

“Operating Agreement” means an agreement between the operator and non-operating
interest owners in a Lease for the testing, development and operation of a tract
of land or Lease for the exploration and development of oil, gas, minerals or
hydrocarbons.

 

“Partner” means any General Partner or any Limited Partner.

 

“Partnership” means the limited partnership formed by the Partners pursuant to
this Agreement.

 

“Partnership Counsel” has the meaning set forth in Section 9.12.

 

“Partnership Property” means Leases and Wells in which the Partnership owns an
undivided interest.

 

“Payout” means the earliest calendar month during which the General Partner
shall have received distributions pursuant to Section 6.04 in an aggregate
amount equal to the sum of (i) the cumulative Capital Contributions made by the
General Partner pursuant to Section 5.01, plus (ii) an annual rate of return on
such Capital Contributions equal to the Agreed Rate.  For this purpose, each
distribution and Capital Contribution shall be deemed to have been made on the
last day of the month during which it was made or received.

 

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, business trust or other legal entity.

 

“Regulations” mean the regulations promulgated by the United States Department
of Treasury pursuant to the Code.  All references herein to sections of the
Treasury Regulations shall include corresponding provision or provisions of
succeeding, similar, substitute, temporary or final Treasury Regulations.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Transfer” means any sale, transfer, assignment, pledge, encumbrance,
hypothecation, gift or disposition of a Unit in whole or in part, or any rights
or benefits to which a holder of a Unit may be entitled as provided in this
Agreement or the Act, including, without limitation, the right to receive
distributions in cash or in kind.

 

“Unit” means a Limited Partnership interest, or fraction thereof, in the
Partnership.  The number of Units owned by each Limited Partner and the total
number of Units of the Partnership are set forth on Exhibit A, as amended from
time to time.

 

“Well” means a well in which the Partnership holds a Working Interest derived
from its ownership of one or more Leases.  The name and location of each “Well”
is shown on Exhibit C, as amended from time to time.

 

3

--------------------------------------------------------------------------------


 

“Well Costs” means the Partnership’s share of costs pursuant to any Operating
Agreement for the drilling, completing, equipping, deepening or sidetracking a
Well, including, without limitation:  (i) the costs of surveying and staking the
Well, the costs of any surface damages and the costs of clearing, coring,
testing, logging and evaluating the Well; (ii) the costs of casing, cement and
cement services for the Well; (iii) the cost of plugging and abandoning the Well
(including standard and customary remediation activities associated therewith),
if it is determined that the Well would not produce in commercial quantities and
should be abandoned; (iv) all direct charges and overhead chargeable to the
Partnership with respect to the Well under any applicable Operating Agreement
until such time as all operations are carried out as required by applicable
regulations and sound engineering practices to make such Well ready for
production, including the installation and testing of wellhead equipment, or to
plug and abandon a dry hole; (v) all costs incurred by the Partnership in
recompleting or plugging back any Well; (vi) all costs incurred by the
Partnership in reworking any Well if the rework is covered by an authority for
expenditure under the applicable Operating Agreement; (vii) all costs incurred
by the Partnership in locating, drilling, completing, equipping, deepening or
sidetracking any enhanced recovery producer or injector Well (including the
costs of all necessary surface equipment such as steam generators, compressors,
water treating facilities, injection pumps, flow lines and steam lines); and
(viii) the costs of constructing production facilities, pipelines and other
facilities necessary to develop Partnership property acquired pursuant to the
terms hereof and produce, collect, store, treat, deliver, market, sell or
otherwise dispose of oil, gas and other hydrocarbons and minerals therefrom;
provided, that Well Costs shall not include any Acquisition Costs.

 

“Working Interest” means a fractional operating interest in a Lease that permits
the Partnership to explore, develop and produce one or more properties in the
Area of Interest and bear its percentage of the costs and expenses relating to
the maintenance and development of and operations relating to such properties in
return for a share of the mineral production from the property.

 

1.02                           Construction.  Whenever the context requires, the
gender of all words used in this Agreement includes the masculine, feminine and
neuter.  All references to Articles and Sections refer to articles and sections
of this Agreement, and all references to exhibits are to Exhibits attached to
this Agreement, each of which is made a part of this Agreement for all purposes.

 

ARTICLE II
ORGANIZATION

 

2.01                           Formation.  The Persons executing this Agreement
agree to form the Partnership as a limited partnership under the Act for the
purposes and upon the terms and subject to the conditions set forth in this
Agreement.

 

2.02                           Name.  The name of the Partnership is “CWEI SOUTH
LOUISIANA III, L. P.”, and all Partnership business shall be conducted in that
name or such other names that comply with applicable law as the General Partner
may select from time to time.

 

4

--------------------------------------------------------------------------------


 

2.03                           Registered Office; Registered Agent; Other
Offices.  The registered office of the Partnership in the State of Texas shall
be at such place as the General Partner may designate from time to time.  The
registered agent for service of process on the Partnership in the State of Texas
or in any other jurisdiction shall be such Person or Persons as the General
Partner may designate from time to time.  The Partnership may have such other
offices as the General Partner may designate from time to time.

 

2.04                           Purposes.  The purposes for which the Partnership
is formed are to (i) acquire, explore, hold, develop, produce, dispose of and
otherwise deal with Partnership Property, (ii) collect proceeds, payments and
other distributions from Partnership Property, (iii) make distributions to the
Partners in accordance with the terms hereof and (iv) engage in any other
business or activity that now or in the future may be necessary, incidental,
proper, advisable or convenient to accomplish the foregoing purposes (including,
without limitation, obtaining appropriate financing) and that is not prohibited
by the law of the jurisdiction in which the Partnership engages in that
business.

 

2.05                           Certificate; Foreign Qualification.  The General
Partner shall execute and cause the Certificate to be filed with the Secretary
of State of Texas on or as soon as practicable after the Effective Date.  Prior
to the Partnership’s conducting business in any jurisdiction other than Texas,
the General Partner shall cause the Partnership to comply, to the extent those
matters are reasonably within the control of the General Partner, with all
requirements necessary to qualify the Partnership as a foreign limited
partnership (or a partnership in which the Limited Partners have limited
liability) in that jurisdiction.  At the request of the General Partner, each
Limited Partner shall execute, acknowledge, swear to and deliver all
certificates and other instruments conforming with this Agreement that are
necessary or appropriate to form, qualify, continue, dissolve and terminate the
Partnership as a limited partnership under the law of the State of Texas and to
qualify, continue, dissolve and terminate the Partnership as a foreign limited
partnership (or a partnership in which the Limited Partners have limited
liability) in all other jurisdictions in which the Partnership may conduct
business, and to this end the General Partner may use the power of attorney set
forth in Section 9.13.

 

2.06                           Term.  The term of Partnership shall commence on
the date of filing of the Certificate and shall continue until the close of
business on February 28, 2015, unless the Partnership is dissolved and
liquidated before such time in accordance with this Agreement.

 

ARTICLE III
GENERAL PARTNER; MANAGEMENT

 

3.01                           Authority of General Partner.  In addition to the
powers now or hereafter granted to a general partner of a limited partnership
under applicable law or which are granted to the General Partner under other
provisions of this Agreement, subject only to any express limitations set forth
in this Agreement, the General Partner shall have the full and exclusive power
and authority to do any and all things necessary, incidental, proper, advisable
or convenient for the furtherance of the purposes of the Partnership and for the
protection and benefit of the Partnership, including without limitation:

 

5

--------------------------------------------------------------------------------


 

(a)                                  to determine whether to acquire, hold,
develop or produce Partnership Property and other assets of the Partnership and
whether, when and on what terms to farm-out, sell, promote or otherwise transfer
any particular prospect, or any interest therein;

 

(b)                                 to make all decisions concerning the
desirability of payment, and the payment or supervision of payment, of all delay
rentals, shut-in royalty payments, minimum royalty payments and any other
similar or related payments;

 

(c)                                  to drill, complete, control, rework,
side-track, redrill, recomplete, produce, plug and/or abandon any or all of the
Wells;

 

(d)                                 to form and participate in tax partnerships,
joint ventures or other relationships that it deems desirable with regard to
Partnership prospects;

 

(e)                                  to make any expenditures and incur any
obligations it deems appropriate for the conduct of the activities of the
Partnership;

 

(f)                                    to acquire (including, without
limitation, to purchase at premium prices when deemed appropriate by the General
Partner), exchange, sell, lease, dispose of or exchange any or all Partnership
Property;

 

(g)                                 to use Partnership Property or credit of the
Partnership (including without limitation, cash on hand), for any purpose not
inconsistent with this Agreement and on any terms it deems appropriate,
including, without limitation, the financing of Partnership operations and
activities, the repayment of obligations of the Partnership and the contribution
obligations of others under third-party joint operating agreements or similar
agreements;

 

(h)                                 to negotiate, execute, deliver and perform,
in the name and on behalf of the Partnership, any contracts, conveyances or
other instruments which it considers appropriate for the conduct of Partnership
operations or the implementation of its powers under this Agreement, including,
without limitation, Operating Agreements, unit Operating Agreements and joint
development agreements, and the right to make any and all elections that are
required or necessary under the terms of any agreements;

 

(i)                                     to distribute cash, Partnership Property
or other assets of the Partnership to the Partners in accordance with this
Agreement;

 

(j)                                     to select and dismiss attorneys,
accountants, consultants and contractors of the Partnership and to determine
their compensation and other terms of engagement;

 

(k)                                  to acquire and maintain such insurance, if
any, for the benefit of the Partnership and the Partners as it deems
appropriate;

 

(l)                                     to establish operating and other offices
and facilities;

 

(m)                               to borrow money, incur indebtedness or make
guaranties in the name or on behalf of the Partnership and to secure the same by
mortgages, deeds of trust, security interests, pledges or other liens or
encumbrances on all or any part of the Partnership Property;

 

6

--------------------------------------------------------------------------------


 

(n)                                 to construct pipelines, drilling and
production platforms and facilities, gas plants, processing plants and other
facilities incidental to the development of Partnership Property and the
production and marketing of oil and gas therefrom;

 

(o)                                 to execute and deliver division orders and
transfer orders upon such terms and conditions and containing such provisions as
the General Partner may consider appropriate; and

 

(p)                                 to control any matters affecting the rights
and obligations of the Partnership including the conduct of litigation and other
incurring of legal expenses and the settlement of claims in litigation;
provided, that, the General Partner shall not be authorized to settle any claims
for which any Limited Partner has, or may have, any individual liability without
the Limited Partner’s prior written consent.

 

Any person dealing with the Partnership shall be entitled to rely, and shall be
fully protected in relying, on the authority of the General Partner to act for
the Partnership.

 

3.02                           Certain Restrictions on General Partner’s Power
and Authority.  The General Partner shall not have the power or authority to,
and shall not, do, form or authorize any of the following without the prior
written consent of Limited Partners holding a majority of the Units held by all
Limited Partners (a “Majority in Interest”):

 

(a)                                  do any act in contravention of this
Agreement;

 

(b)                                 do any act which would make it impossible to
carry on the ordinary business of the Partnership;

 

(c)                                  possess Partnership Property or other
assets of the Partnership or assign any rights in specific Partnership Property
or assets for other than a Partnership purpose;

 

(d)                                 change or reorganize the Partnership into
any other legal form; or

 

(e)                                  commingle the funds of the Partnership with
the funds of any other person or entity.

 

3.03                           Duties and Services of General Partner.  The
General Partner shall comply in all respects with the terms of this Agreement
and shall use its reasonable efforts to cause the Partnership to: (i) comply in
all material respects with the terms and provisions of all agreements to which
the Partnership is a party or to which its properties are subject; (ii) comply
in all material respects with all applicable laws, ordinances or governmental
rules and regulations to which the Partnership is subject; and (iii) obtain all
licenses, permits, franchises and other governmental authorizations material and
necessary with respect to the ownership of Partnership properties and the
conduct of Partnership business and operations.  During the existence of the
Partnership, the General Partner shall devote such time and effort to the
Partnership business and operations as shall be necessary for the furtherance of
the purposes of the Partnership; provided, however, that the Partners
acknowledge and agree that neither the General Partner nor any Affiliate thereof
nor any of their respective officers, directors, employees or agents shall be
required to devote full time to Partnership business and may from time to time
engage in and possess interests in other business ventures of any and every type
and description, independently

 

7

--------------------------------------------------------------------------------


 

or with others, including without limitation, the ownership, acquisition,
exploration, development, operation and management of oil and gas properties,
oil and gas drilling programs and other partnerships similar to this
Partnership, and that neither the Partnership nor any Limited Partner shall by
virtue of this Agreement have any right, title, interest or expectancy in or to
such activities or ventures.  The Partners acknowledge and agree that the
General Partner engages in the same business as the Partnership, and that that
General Partner has no duty to any Limited Partner with regard to the operation
of the General Partner’s business affairs or prospects outside of the
Partnership.  The Partners also agree and acknowledge that the General Partner
may operate the General Partner’s business affairs or prospects outside of the
Partnership without offering the Partnership or any Limited Partner the right to
participate in such other affairs or prospects.

 

3.04                           Operating Agreements.  The General Partner shall
use its reasonable efforts to cause the Partnership to become a party to all
applicable Operating Agreements for any Partnership Property.  To the extent the
General Partner is not able to cause the Partnership to become a party to an
applicable Operating Agreement, the General Partner agrees to use its reasonable
efforts to act in accordance with the provisions of such Operating Agreement as
if the Partnership were a party to such Operating Agreement.  In addition,
following dissolution and liquidation of the Partnership, each Partner agrees to
become a party to all Operating Agreements in which the General Partner serves
as operator, and further agrees to use its reasonable efforts to become a party
to all other applicable Operating Agreements.  To the extent any Partner is not
able to become a party to an applicable Operating Agreement, such Partner agrees
to use its reasonable efforts to act in accordance with the provisions of such
Operating Agreement as if it were a party to such Operating Agreement.

 

3.05                           Admission of Additional General Partners.  After
the date of this Agreement, the General Partner may admit one or more additional
General Partners at such times and upon such terms and conditions as may be
determined by the General Partner, in its sole discretion.  Each such additional
General Partner, as a condition to its admission to the Partnership, shall adopt
and agree to be bound by the terms and provisions of this Agreement and will
assume all obligations and liabilities of the Partnership arising before its
admission as though it had been a General Partner when such obligations and
liabilities were incurred.

 

3.06                           Withdrawal of General Partner.  A General Partner
shall cease to be a General Partner and shall be deemed to have withdrawn from
the Partnership upon the General Partner’s written notice of its withdrawal to
the other Partners.  A General Partner may not be removed as a General Partner.

 

3.07                           General Partner as Limited Partner.  The General
Partner shall also be treated as a Limited Partner to the extent that it
acquires, holds or becomes an assignee of Units of a Limited Partner, whether
pursuant to Section 5.03(b) or otherwise.

 

3.08                           Excluded Properties.  Notwithstanding any
provision of this Agreement to the contrary, the General Partner may at any time
and from time to time and in its sole discretion determine that Leases acquired
by the General Partner in the Area of Interest, Wells in the Area of Interest or
Working Interests derived from the General Partner’s ownership of Leases in the
Area of Interest shall not be Partnership property and may designate such
Leases, Wells or

 

8

--------------------------------------------------------------------------------


 

Working Interests or any portion of the General Partner’s interest therein as
“Excluded Property” for purposes of this Agreement.  The Limited Partners
acknowledge and agree that the General Partner (i) shall not have any obligation
to contribute Excluded Property to the Partnership, (ii) may acquire, own, hold
and develop Excluded Property for itself, its Affiliates or any other Person and
(iii) may transfer, assign or contribute any or all of its interests in Excluded
Property to any other Person, including, without limitation, to a partnership or
other entity formed by the General Partner or an Affiliate of the General
Partner and one or more Limited Partners or other officers, employees, agents or
contractors of the General Partner or an Affiliate of the General Partner, in
which one or more Limited Partners do not participate or participate on a basis
that differs from their ownership of Units in the Partnership.

 

ARTICLE IV
LIMITED PARTNERS

 

4.01                           Restrictions on Limited Partners. 
Notwithstanding any other provision of this Agreement, a Limited Partner, in his
or her capacity as such, shall not:

 

(a)                                  be allowed to manage or control or take
part in the management or control of the Partnership business or to act for or
bind the Partnership, such power being vested solely and exclusively in the
General Partner;

 

(b)                                 be entitled to be paid any fee, salary or
other compensation by the Partnership or General Partner or to have a
Partnership drawing account;

 

(c)                                  be entitled to receive any interest or a
return of Capital Contributions except as expressly provided for herein;

 

(d)                                 be entitled to a partition of Partnership
Property or other assets of the Partnership;

 

(e)                                  be bound by, nor be personally liable for,
the expenses, liabilities or obligations of the Partnership; provided, however,
that the foregoing shall not limit or expand any obligation or liability of any
Limited Partner to the Partnership set forth in this Agreement or to the extent
such obligation or liability is required by law; or

 

(f)                                    be entitled to withdraw from the
Partnership.

 

4.02                           Access to Information.  A Limited Partner or a
permitted assignee of Units, on written request to the General Partner stating
the purpose, may examine and copy, at any reasonable time, for any proper
purpose, and at the expense of the Limited Partner or assignee, records required
to be kept by the Partnership under Section 1.07 of the Act and other
information regarding the business affairs and financial condition of the
Partnership as is just and reasonable for the Person to examine and copy.  On
the written request by any Limited Partner or an assignee of Units made to the
General Partner at the principal place of business of the Partnership, the
Partnership shall provide to the requesting Limited Partner or assignee, without
charge, true copies of:

 

(a)                                  this Agreement and the Certificate and all
amendments and restatements; and

 

9

--------------------------------------------------------------------------------


 

(b)                                 any of the tax returns described in
Subdivision (2) of Subsection (a) of Section 1.07 of the Act.

 

Information provided to or obtained by a Limited Partner or an assignee of Units
relating to the Partnership or Partnership Property shall be used by such
Limited Partner or assignee solely in furtherance of his or her interests as a
Limited Partner and shall not be used for any other purpose.  Limited Partners
and assignees of Units shall maintain the confidentiality of all such
information and shall not disclose such information to any other Person.  If a
Limited Partner or assignee of a Unit receives a request to disclose information
relating to the Partnership or Partnership Property under the terms of a
subpoena, investigative demand or order issued by a court or governmental
agency, the Limited Partner or assignee shall promptly notify the General
Partner of the existence, terms and circumstances surrounding such request, so
that the General Partner may seek a protective order or confidential treatment
of such information.

 

4.03                           Admission of Additional Limited Partners.  The
General Partner may admit an assignee of Units who has acquired Units in a
Transfer permitted under Sections 4.05, 4.06 or 5.03(b) as an additional or
successor Limited Partner to the Partnership at such times and upon such terms
and conditions as may be determined by the General Partner, in its sole
discretion.

 

4.04                           Investment Representations of the Limited
Partners.

 

(a)                                  Each Limited Partner is admitted to the
Partnership in reliance upon such Limited Partner’s representation to the
General Partner and the Partnership, which by executing this Agreement each
Limited Partner hereby confirms, that such Limited Partner is acquiring his or
her Units for his or her own account, for investment purposes only and not with
a view to the resale or distribution thereof, in whole or in part.  Each Limited
Partner understands that the Units have not been registered under the Securities
Act and that any Transfer of the Units may not be made without registration
under the Securities Act or pursuant to an applicable exemption therefrom.  The
Limited Partners understand that no market exists for any Units and that it is
unlikely that a market will ever exist for any Units.

 

(b)                                 Each Limited Partner represents that he or
she has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Units.

 

4.05                           Transfer Restrictions.  Except as provided in
Sections 4.06 and 5.03(b), no Limited Partner shall Transfer any Units or any
interest therein without the prior written consent of the General Partner.  Any
attempted Transfer in violation of this Section 4.05 shall be null and void, and
the Partnership shall refuse to recognize any such Transfer and shall not
reflect on its records any change in ownership of such Units pursuant to any
such Transfer.

 

4.06                           Permitted Transfers; Status as Assignee.  A
Limited Partner may Transfer all or any portion of his or her Units (i) to the
Partnership, (ii) to his or her spouse, parents or natural or adoptive lineal
descendants, or to one or more trusts or partnerships established exclusively
for the benefit of his or her spouse, parents or natural or adoptive lineal
descendants, or (iii) pursuant to Section 4.07; provided, that any such
permitted assignee shall receive and hold such rights subject to the provisions
of this Agreement, including, without limitation, the provisions of this

 

10

--------------------------------------------------------------------------------


 

Article IV.  A Limited Partner intending to Transfer Units pursuant to this
Section 4.06 shall provide at least 10 days prior written notice of such
proposed transfer to the General Partner.  An assignee of Units shall have only
the rights of an assignee under the Act and, except as expressly provided under
the Act, shall not be considered a Partner for any purpose under this Agreement
or otherwise unless and until such assignee is admitted to the Partnership as a
Limited Partner with the approval of the General Partner pursuant to Section
4.03.

 

4.07                           General Partner’s Right of Purchase.  The General
Partner shall have the right and option to purchase any and/or all Units held by
a Limited Partner following such Limited Partner’s admission to or conviction of
a felony or misdemeanor offense against CWEI or any of its Affiliates (“Event of
Forfeiture”).  The General Partner may exercise such right and option of
purchase within 60 days of an Event of Forfeiture.  The purchase price to be
paid for the Units held by the Limited Partner shall be equal to such Limited
Partner’s Capital Contribution as set forth on Exhibit A.  To the extent the
General Partner exercises its option to purchase a Limited Partner’s Units under
this provision, such Units shall then be held by the General Partner in
accordance with Section 3.07 hereof.

 

4.08                           Specific Performance.  The parties agree that the
Partnership and each Partner would be irreparably damaged if any of the
provisions of this Article IV are not performed in accordance with their
specific terms and that monetary damages would not provide an adequate remedy in
such event.  Accordingly, it is agreed that, in addition to any other remedy to
which they may be entitled, at law or in equity, the Partnership, the General
Partner and any nondefaulting Limited Partner shall be entitled to injunctive
relief to prevent breaches of the provisions of this Article IV and specifically
to enforce the terms and provisions hereof in any action instituted in any court
of competent jurisdiction.

 

ARTICLE V
CAPITAL CONTRIBUTIONS

 

5.01                           Capital Contributions of General Partner. The
General Partner shall contribute to the Partnership (i) cash in such amounts as
shall be necessary to pay timely the costs and expenses allocated and charged to
the General Partner pursuant to Section 6.01 and elsewhere herein, and (ii) an
undivided 4% of the General Partner’s interest in Partnership Property.  In the
event any Partnership Property contributed to the Partnership are subject to any
liens or similar encumbrances, the General Partner shall use reasonable efforts
to cause such liens or similar encumbrances to be released prior to any
dissolution of the Partnership.

 

5.02                           Initial Capital Contributions of Limited
Partners.  On the Effective Date, each Limited Partner shall initially
contribute to the Partnership cash in the amount of $10.00 per Unit, as set
forth on Exhibit A.

 

5.03                           Additional Capital Contributions of Limited
Partners.

 

(a)                                  After Payout, if the General Partner
determines, in its sole discretion, that additional Capital Contributions from
the Limited Partners are required to fund the payment of costs and expenses
allocated and charged to the Limited Partners pursuant to Section 6.01 and
elsewhere in this Agreement, the General Partner shall send written notice to
the Limited

 

11

--------------------------------------------------------------------------------


 

Partners (a “Contribution Notice”) setting forth the date on which such
additional Capital Contributions shall be payable (the “Contribution Date”),
which date shall be not less than 10 days after the date of the Contribution
Notice, the total amount of the additional Capital Contributions required and
the amount of the additional Capital Contribution to be made by each Limited
Partner pursuant to this Section 5.03(a).  Each Limited Partner’s additional
Capital Contribution shall be in proportion to the number of Units held by such
Limited Partner.

 

(b)                                 If a Limited Partner does not make an
additional Capital Contribution to the Partnership in the amount, at the time or
in the manner provided in Section 5.03(a) (a “Non-Contributing Limited
Partner”), the General Partner, in its sole discretion, may make the additional
Capital Contribution that the Non-Contributing Limited Partner failed to make
within 20 days after the Contribution Date, in which case the Non-Contributing
Limited Partner, without further action on his or her part, shall be deemed to
have assigned to the General Partner on the Contribution Date the economic
rights to the Units held by the Non-Contributing Limited Partner, and the
General Partner, as the assignee of the Non-Contributing Limited Partner and the
holder of such Units, shall be entitled to receive all allocations of income,
gain, loss, deduction, credit or similar items, and all distributions, to which
the Non-Contributing Limited Partner would otherwise be entitled from and after
the Contribution Date.  The General Partner shall hold such economic rights to
the Units attributable to the Non-Contributing Limited Partner until such time
as the General Partner, as the holder of such Units, shall have received
distributions pursuant to Section 6.04 in an aggregate amount equal to the sum
of (i) the additional Capital Contributions made by the General Partner pursuant
to this Section 5.03(b), plus (ii) an annual rate of return on such additional
Capital Contributions from the Contribution Date equal to the prime rate as
established from time to time by Bank One NA, or its successors, plus 2%,
whereupon the General Partner, without further action on its part, shall be
deemed to have re-assigned the economic rights to such Units to the
Non-Contributing Limited Partner.  The General Partner may use the power of
attorney set forth in Section 9.13 to reflect any assignment pursuant to this
Section 5.03(b).

 

5.04                           Capital Accounts.  An individual capital account
(a “Capital Account”) shall be established and maintained for each Partner as
provided in Exhibit D.

 

5.05                           Return of Capital Contribution                   
No interest shall accrue on any Capital Contributions, and no Partner shall have
the right to withdraw or be repaid any Capital Contributions by such Partner
except as expressly provided for herein.

 

ARTICLE VI
SHARING, ALLOCATIONS AND DISTRIBUTIONS

 

6.01                           Sharing and Allocation of Costs and Expenses. 
All costs and expenses of the Partnership shall be allocated and charged to the
Partners as follows:

 

(a)                                  Acquisition Costs shall be allocated (i)
100% to the General Partner before Payout and (ii) 100% to the Limited Partners
as a class after Payout;

 

(b)                                 Well Costs shall be allocated (i) 100% to
the General Partner before Payout and (ii) 100% to the Limited Partners as a
class after Payout;

 

12

--------------------------------------------------------------------------------


 

(c)                                  All other costs and expenses of the
Partnership not specifically allocated above shall be allocated (i) 100% to the
General Partner before Payout and (ii) 100% to the Limited Partners as a class
after Payout.

 

All allocations made to Limited Partners “as a class” pursuant to this Agreement
shall be apportioned among the Limited Partners in proportion to the number of
Units held by such Limited Partners.

 

6.02                           Sharing and Allocation of Revenues.  All revenues
of the Partnership (which shall not include Capital Contributions and proceeds
of loans to the Partnership) shall be allocated (i) 100% to the General Partner
before Payout and (ii) 100% to the Limited Partners as a class after Payout.

 

6.03                           Allocations for Capital Account and Tax
Purposes.  Subject to Section 8.02(c), all items of income, gain, deduction,
loss, credit and amount realized shall be allocated to the Partners in
accordance with the provisions of Exhibit D.

 

6.04                           Distributions.  At least monthly (commencing with
the first full calendar month after the receipt by the Partnership of its first
revenues other than Capital Contributions and proceeds of loans to the
Partnership), all cash funds of the Partnership (exclusive of Capital
Contributions or proceeds of loans) which the General Partner reasonably
determines are not needed for the payment of any existing or reasonably
foreseeable Partnership obligations and expenditures shall be distributed to the
Partners.  All such cash funds of the Partnership shall be distributed to the
Partners in the same respective percentages as the revenues to which such cash
funds are attributable were allocated to the Partners pursuant to Section 6.02
(after deducting therefrom the costs and expenses charged to the Partners
pursuant to Section 6.01 and elsewhere herein); provided, however, that if
Payout would occur as a result of a distribution of cash funds to the General
Partner, such distribution shall be deemed to constitute two distributions:  (i)
the first distribution shall consist of the amount of cash funds necessary to
cause Payout to occur, and (ii) the second distribution shall consist of the
balance of the funds then distributed.

 

6.05                           Withholding Taxes.  The Partnership shall at all
times be entitled (but not obligated) to make payments required to discharge any
obligation of the Partnership or the General Partner to withhold or make
payments to any governmental authority with respect to any federal, state or
local tax liability of any Limited Partner for such taxes arising out of such
Limited Partner’s interest in the Partnership.  The amount of each such payment
made by the Partnership with respect to any Limited Partner shall be deducted
from any distributions otherwise payable to such Limited Partner pursuant to
this Agreement.  Notwithstanding anything contained in this Agreement to the
contrary, in the event the Partnership fails to withhold any federal, state or
local taxes in respect of any Limited Partner when required to do so (including
as a result of any change in law or interpretation thereof or otherwise) any
liability incurred by the Partnership (including any interest and penalties) as
a result of such failure shall be borne by such Limited Partner (and charged to
such Limited Partner’s Capital Account), and such Limited Partner shall
indemnify and hold harmless the Partnership and the General Partner from and
against any and all claims, demands, liabilities, costs, damages and causes of
action of any nature whatsoever related to such withholding obligation.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VII
BOOKS, RECORDS AND BANK ACCOUNTS

 

7.01                           Maintenance of Books.  The books of account for
the Partnership shall be maintained on an accrual basis in accordance with the
terms of this Agreement, except that the Capital Accounts of the Partners shall
be maintained in accordance with Exhibit D.  The accounting year of the
Partnership shall be the calendar year.

 

7.02                           Accounts.  The General Partner shall establish
and maintain one or more separate bank and investment accounts and arrangements
for Partnership funds in the Partnership name with financial institutions and
firms that the General Partner determines.

 

ARTICLE VIII
DISSOLUTION, LIQUIDATION AND TERMINATION

 

8.01                           Dissolution.  The Partnership shall dissolve and
its business and affairs shall be wound up on the first to occur of the
following:

 

(a)                                  the expiration of the term of the
Partnership set forth in Section 2.06;

 

(b)                                 the election of the General Partner, in its
sole discretion, to dissolve and liquidate the Partnership;

 

(c)                                  an Event of Withdrawal; provided, that upon
the occurrence of an Event of Withdrawal if there is at least one remaining
General Partner, the business of the Partnership shall be carried on by the
remaining General Partner, and the Partnership shall not be dissolved and its
affairs shall not be wound up by reason of such Event of Withdrawal; or

 

(d)                                 a Change of Control (as hereinafter
defined); provided, that if a Change in Control occurs prior to Payout,
dissolution of the Partnership shall be postponed until Payout occurs.  For
purposes of this Section 8.01(d), “Change in Control” shall be deemed to have
occurred if:

 

(i)                                     Any Person, including a “group” as
determined in accordance with Section 13(d)(3) of the Exchange Act and the rules
and regulations promulgated thereunder, is or becomes, through one or a series
of related transactions or through one or more intermediaries, the beneficial
owners, directly or indirectly, of securities of CWEI representing 25% or more
of the combined voting power of CWEI’s then outstanding securities, other than a
Person who is such a beneficial owner on the Effective Date and any Affiliate of
such Person;

 

(ii)                                  As a result of, or in connection with, any
tender offer or exchange offer, merger or other business combination, sale of
assets or contested election, or any combination of the foregoing transactions
(a “Transaction”), the Persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
CWEI or any successor to CWEI;

 

14

--------------------------------------------------------------------------------


 

(iii)                               Following the Effective Date, CWEI is merged
or consolidated with another corporation and as a result of such merger or
consolidation less than 40% of the outstanding voting securities of the
surviving or resulting corporation shall then be owned in the aggregate by the
former stockholders of CWEI, other than any party to such merger or
consolidation or any Affiliates of such party;

 

(iv)                              A tender offer or exchange offer is made and
consummated for the ownership of securities of CWEI representing 25% or more of
the combined voting power of CWEI’s then outstanding voting securities; or

 

(v)                                 CWEI or a subsidiary of CWEI transfers more
than 50% of its assets, or the last of a series of transfers results in the
transfer of more than 50% of the assets of CWEI, to another corporation the
capital stock of which is not wholly-owned by CWEI.  For this purpose, the
determination of what constitutes 50% of the assets of CWEI shall be determined
based on the sum of the values attributed to (A) the oil and gas reserves of
CWEI as reflected by the most recent reserve report prepared or audited by
CWEI’s independent petroleum engineers, (B) CWEI’s undeveloped oil and gas
properties as determined by an independent appraisal thereof, and (C) the net
book value of all other assets of CWEI, each taken as of the date of the related
transfer of assets.

 

8.02                           Liquidation and Termination.  Upon dissolution of
the Partnership, the General Partner shall act as liquidator or may appoint one
or more other Persons to act as liquidator.  The liquidator shall proceed to
wind up the affairs of the Partnership and make final distributions as provided
in this Agreement. The costs of liquidation shall be borne as a Partnership
expense. Until final distribution, the liquidator shall continue to operate the
Partnership properties with all of the power and authority of the General
Partner. The steps to be accomplished by the liquidator are as follows:

 

(a)                                  As promptly as practicable after
dissolution and again after final liquidation, the liquidator shall cause a
proper accounting to be made of the Partnership’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

 

(b)                                 From Partnership funds, the liquidator shall
pay all of the debts and liabilities of the Partnership (including, without
limitation, all expenses incurred in liquidation) or otherwise make adequate
provision for such debts and liabilities, including, without limitation, by
establishing a cash escrow fund for contingent liabilities in such amount and
for such term as the liquidator may reasonably determine; and

 

(c)                                  All remaining assets of the Partnership
shall be distributed to the Partners as follows:

 

(i)                                     The liquidator may sell any or all
Partnership Property and other assets, including to Partners, and any resulting
gain or loss from each sale shall be computed and allocated to the Capital
Accounts of the Partners in accordance with Section 8.02(c)(iii);

 

15

--------------------------------------------------------------------------------


 

(ii)                                  With respect to all Partnership Property
and other assets that have not been sold, the fair market value of that
Partnership Property and other assets shall be determined and any unrealized
income, gain, loss, and deduction inherent in property that has not been
reflected in the Capital Accounts of the Partners previously shall be allocated
among the Partners in accordance with Section 8.02(c)(iii);

 

(iii)                               All items of income, gain, loss and
deduction referred to in Sections 8.02(c)(i) and (ii) shall be allocated among
the Partners in such a manner as to cause, to the maximum extent possible, the
positive Capital Account balance of each Partner to equal the distribution such
Partner would receive if the distributions upon liquidation were made in
accordance with Section 6.04 of this Agreement;

 

(iv)                              Partnership Property and other assets shall
then be distributed among the Partners in accordance with the positive Capital
Account balances of the Partners, as determined after taking into account all
Capital Account adjustments for the taxable year of the Partnership during which
the liquidation of the Partnership occurs (other than those made by reason of
distributions pursuant to this clause (iv)), and those distributions shall be
made by the end of the taxable year of the Partnership during which the
liquidation of the Partnership occurs (or, if later, 90 days after the date of
the liquidation);

 

(v)                                 It is intended that the distributions made
to each Partner pursuant to this Section 8.02(c) be equal to the distributions
to which such Partner would be entitled if liquidating distributions were made
in accordance with Section 6.04 of this Agreement.  To the extent the Partners’
positive Capital Account balances after application of Section 8.02(c)(iii) do
not correspond to the amounts of such intended distributions, the allocations
provided for in Exhibit D for the fiscal year in which the liquidation occurs
shall be adjusted, to the maximum extent possible, to produce Capital Account
balances which correspond to the amount of such intended distributions.

 

All distributions in kind to the Partners shall be made subject to the liability
of each distributee for his, her or its allocable share of costs, expenses and
liabilities previously incurred or for which the Partnership has committed prior
to the date of termination and those costs, expenses and liabilities shall be
allocated to the distributee under this Section 8.02. The distribution of cash
or property to a Partner in accordance with the provisions of this Section 8.02
constitutes a complete return to the Partner of his, her or its Capital
Contributions and a complete distribution to the Partner of his, her or its
Units and all the Partnership Property and other assets and constitutes a
compromise to which all Partners have consented within the meaning of Section
5.02(d) of the Act. To the extent that a Partner returns funds to the
Partnership, it has no claim against any other Partner for those funds.

 

8.03                           Termination. On completion of the distribution of
Partnership assets as provided in this Agreement, the Partnership is terminated,
and the General Partner (or such other Person or Persons as the Act may require
or permit) shall cause the cancellation of the Certificate and any filings made
as provided in Section 2.05 and shall take such other actions as may be
necessary to terminate the Partnership.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IX
GENERAL PROVISIONS

 

9.01                           Offset.  Whenever the Partnership or the General
Partner is to pay any sum to any Partner, including pursuant to Section 4.07,
any amounts that Partner owes the Partnership or the General Partner or its
Affiliates may be deducted from that sum before payment.

 

9.02                           Notices.  All notices, requests or consents
required or permitted to be given under this Agreement must be in writing and
shall be considered as properly given if mailed by first class United States
mail, postage paid, and registered or certified with return receipt requested,
or if delivered to the recipient in person, by courier or by facsimile
transmission.  Notices, requests and consents shall be sent to a Limited Partner
at the address shown on its Signature Page for Limited Partners.  A Limited
Partner may change its address by giving written notice to the General Partner. 
Any notice, request or consent to the Partnership or to the General Partner
shall be sent to the General Partner at its principal place of business, to the
attention of the Executive Vice President and Chief Operating Officer.

 

9.03                           Entire Agreement.  This Agreement constitutes the
entire agreement of the Partners relating to the Partnership and supersedes all
prior contracts or agreements with respect to the Partnership, whether oral or
written.

 

9.04                           Effect of Waiver or Consent.  A waiver or
consent, express or implied, to or of any breach or default by any Person in the
performance by that Person of its obligations with respect to the Partnership is
not a consent or waiver to or of any other breach or default in the performance
by that Person of the same or any other obligations of that Person with respect
to the Partnership.  Failure on the part of a Person to complain of any act of
any Person or to declare any Person in default with respect to the Partnership,
irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute of limitations period has run.

 

9.05                           Amendment or Modification.

 

(a)                                  Except as otherwise provided in this
Section 9.05, any amendment to this Agreement must be proposed by the General
Partner and approved in writing by the General Partner and at least a Majority
in Interest of the Limited Partners within 90 days of its proposal to be
effective.

 

(b)                                 The General Partner may amend this Agreement
without the consent of any Limited Partner (i) to remove or correct any
inconsistency, ambiguity or error contained herein, provided that such amendment
does not materially and adversely affect the Limited Partners, (ii) to admit
additional Partners pursuant to Sections 3.04 or 4.03,  (iii) to reflect any
assignment of Units pursuant to Section 5.03(b) or (iv) to amend Exhibit C to
designate Leases, Wells or Working Interests or any interest therein as Excluded
Properties.

 

9.06                           Binding Effect.  Subject to the restrictions on
Transfers set forth in this Agreement, this Agreement is binding on and inures
to the benefit of the Partners and their respective successors and assigns.

 

17

--------------------------------------------------------------------------------


 

9.07                           Governing Law; Severability.  THIS AGREEMENT IS
GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
TEXAS, EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE
GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER
JURISDICTION.  If any provision of this Agreement or its application to any
Person or circumstance is held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of that provision to other
Persons or circumstances is not affected and that provision shall be enforced to
the fullest extent permitted by law.

 

9.08                           Further Assurances.  In connection with this
Agreement and the transactions contemplated by it, each Partner shall execute
and deliver any additional documents and instruments and perform any additional
acts that may be necessary or appropriate to effectuate and perform the
provisions of this Agreement and those transactions.

 

9.09                           Waiver of Certain Rights.  Except for the General
Partner, each Partner irrevocably waives any right it may have to maintain any
action for dissolution of the Partnership or for partition of the property of
the Partnership.

 

9.10                           Insurance.  The Partnership may purchase and
maintain insurance or enter into other arrangements on behalf of the
Partnership, the General Partner or any other Person who is or was a “general
partner,” as defined in Section 11.01 of the Act, or a Limited Partner, who is
or was serving at the request of the Partnership or the General Partner as a
“representative,” as defined in Section 11.01 of the Act, of any other
enterprise, against any liability asserted against the Person and incurred by
the Person in that capacity or arising out of the Person’s status in that
capacity, regardless of whether the Partnership would have the power to
indemnify the Person against that liability under this Agreement or the Act.  In
the absence of actual fraud, the judgment of the General Partner as to the terms
and conditions of the insurance or other arrangement and the identity of the
insurer or other Person participating in an arrangement shall be conclusive, and
the insurance or other arrangement shall not be voidable and shall not subject
the General Partner approving the insurance or other arrangement to liability,
on any ground, regardless of whether the General Partner will be a beneficiary.

 

9.11                           Indemnification.

 

(a)                                  The Partnership agrees to indemnify and
hold harmless the General Partner, its Affiliates, and their respective
officers, directors, partners, members, managers, employees and agents (each, an
“Indemnified Person”) to the fullest extent permitted by law, from and against
all losses, costs, liabilities, damages, and expenses (including, without
limitation, costs of suit and attorneys’ fees) paid or incurred in connection
with or resulting from any and all claims, actions or demands against such
Indemnified Person that arise out of or in any way relate to or are incidental
to the Partnership, the Partnership Property or the business or affairs of the
Partnership; provided, however, that this indemnity shall not extend to any bad
faith, willful misconduct, gross negligence or deliberate or intentional breach
of any material provision of this Agreement by such Indemnified Person.  THE
PARTIES INTEND THAT THE INDEMNIFIED PERSONS BE INDEMNIFIED PURSUANT TO THIS
AGREEMENT FROM LIABILITY FOR THEIR OWN SOLE, PARTIAL OR CONCURRENT NEGLIGENCE.

 

18

--------------------------------------------------------------------------------


 

(b)                                 The indemnification rights contained in this
Section 9.11 shall be cumulative of and in addition to any and all other rights,
remedies and recourses to which any Indemnified Person or their respective
heirs, personal representatives, successors and assigns shall be entitled,
whether pursuant to some other provisions of this Agreement, at law or in
equity.

 

(c)                                  The Partnership shall advance to any
Indemnified Person all reasonable fees, costs and expenses (including attorneys’
fees and related costs), of defending any claim, action or demand that arises
out of or in any way relates to or is incidental to the Partnership, the
Partnership Property, business or affairs; provided, that such Indemnified
Person agrees in writing to repay to the Partnership all such advances in the
event that it is finally determined that such Indemnified Person is not entitled
to indemnification hereunder with respect to such claim, action or demand.

 

(d)                                 All damages awarded by any court or paid in
settlement in connection with any action in the nature of a derivative action
shall be paid to the Partnership by the Person bringing such action.  As used
herein, derivative action shall mean an action brought by a Limited Partner on
behalf of the Partnership.

 

9.12                           Counsel to the Partnership.  The General Partner
may select and retain legal counsel to the Partnership and may execute and
deliver on behalf of the Partnership any consent to the representation of the
Partnership that counsel may request pursuant to the rules of professional
conduct or similar rules in any jurisdiction.  Counsel to the Partnership may
also be counsel to the General Partner.  The Partnership has initially selected
Vinson & Elkins L.L.P. (“Partnership Counsel”) as legal counsel to the
Partnership. Each Limited Partner acknowledges that Partnership Counsel does not
represent such Limited Partner as a Limited Partner, and that Partnership
Counsel shall owe no duties directly to such Limited Partner.  Each Limited
Partner further acknowledges that, whether or not Partnership Counsel has in the
past represented or is currently representing such Limited Partner with respect
to other matters, Partnership Counsel has not advised or represented the
interests of any Limited Partner in the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

9.13                           Power of Attorney.  By the execution of this
Agreement, each Limited Partner does irrevocably constitute and appoint the
General Partner, with full power of substitution, as true and lawful
attorney-in-fact and agent with full power and authority to act in such Limited
Partner’s name, place and stead and to execute, file and record the Certificate
as required under the Act and to execute all other documents which such
attorney-in-fact deems necessary or reasonably appropriate:

 

(a)                                  to qualify or continue the Partnership as a
limited partnership in the State of Texas and in all jurisdictions in which the
Partnership may or intends to conduct business or own property;

 

(b)                                 to reflect a change in the identity of any
Limited Partner, the admission of additional Partners pursuant to this
Agreement;

 

(c)                                  to reflect any modification or amendment of
this Agreement;

 

19

--------------------------------------------------------------------------------


 

(d)                                 to reflect the transfer or assignment of
Units by a Limited Partner from time to time in accordance with Section 4.08 or
pursuant to Section 5.03(b), including without limitation, a transfer or
assignment of Units to the General Partner;

 

(e)                                  to reflect the dissolution and termination
of the Partnership; or

 

(f)                                    to comply with applicable assumed name
laws.

 

9.14                           Counterparts.  This Agreement may be executed in
any number of counterparts (including by facsimile transmission) with the same
effect as if all signing parties had signed the same document.  All counterparts
shall be construed together and constitute the same instrument.

 

9.15                           No Employment Contract.  Nothing contained in
this Agreement shall be construed as conferring upon any Limited Partner who is
or may become an employee of CWEI or any Affiliate of CWEI any right to continue
in the employment of CWEI or any Affiliate of CWEI for any period of time or
interfere with or restrict in any way the rights of CWEI or any Affiliate of
CWEI or such Limited Partner to terminate the employment of such Limited Partner
at any time for any reason (or without any reason) whatsoever, with or without
cause.

 

[Signature Pages Follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Partnership Agreement as of
the Effective Date.

 

 

GENERAL PARTNER:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

 

 

 

L. Paul Latham

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE FOR LIMITED PARTNER

 

The undersigned, desiring to become a limited partner in CWEI SOUTH LOUISIANA
III, L. P., a Texas limited partnership (“Partnership”), does hereby agree to
all the terms and provisions of the Agreement of Limited Partnership of the
Partnership, including, without limitation, the power of attorney set forth in
Section 9.13 thereof.

 

 

 

 

 

  Signature

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

Taxpayer I.D. No.

 

 

 

 

Number of Units:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A



to Partnership Agreement of

CWEI SOUTH LOUISIANA III, L. P.

Schedule of Limited Partners

 

 

 

 

 

Initial

 

 

 

No. of

 

Capital

 

Name

 

Units

 

Contributions

 

Pat Reesby

 

25.62

 

256.20

 

Kelly Beckham

 

11.21

 

112.10

 

Richard Wettaw

 

8.75

 

87.50

 

Paul Latham

 

4.93

 

49.30

 

Mel Riggs

 

4.93

 

49.30

 

Greg Benton

 

4.52

 

45.20

 

Kenneth Lipstreuer

 

4.50

 

45.00

 

John Kennedy

 

3.00

 

30.00

 

Ron Halfacre

 

2.92

 

29.20

 

Jerry Groner

 

2.50

 

25.00

 

Ron Gasser

 

2.24

 

22.40

 

Martha Reesby

 

2.00

 

20.00

 

Sam Lyssy

 

2.00

 

20.00

 

Clarence Wolfshohl

 

2.00

 

20.00

 

Mike Pollard

 

2.00

 

20.00

 

Mark Tisdale

 

1.50

 

15.00

 

Jana Craig

 

1.00

 

10.00

 

Barbara Wynn

 

1.00

 

10.00

 

Terri Lengfeld

 

1.00

 

10.00

 

Patty Rohleder

 

1.00

 

10.00

 

Tom Vineyard

 

1.00

 

10.00

 

Joe Stembridge

 

1.00

 

10.00

 

Mickey Cunningham

 

1.00

 

10.00

 

Robert Thomas

 

1.00

 

10.00

 

Danny Alford

 

1.00

 

10.00

 

Dennis Polson

 

1.00

 

10.00

 

Donnie Pruitt

 

1.00

 

10.00

 

Greg Welborn

 

0.90

 

9.00

 

Denise Kelly

 

0.89

 

8.90

 

Kim Jones

 

0.75

 

7.50

 

Ron Wetzel

 

0.59

 

5.90

 

Logan Irvin

 

0.50

 

5.00

 

Janet Hamilton

 

0.50

 

5.00

 

Betsy Luna

 

0.25

 

2.50

 

 

 

100.00

 

$

1,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B
to Partnership Agreement of



CWEI SOUTH LOUISIANA III, L. P.

 

Area of Interest

 

The parishes of Beauregard, Allen, Evangeline, St. Landry, Pointe Coupee,
Calcasieu, Jefferson Davis, Acadia, Lafayette, St. Martin, Iberville, West Baton
Rouge, Cameron, Vermilion, Iberia, St. Mary, Assumption, West Feliciana, East
Feliciana, St. Helena, Tangipahoa, Washington, St. Tammany, East Baton Rouge,
Livingston, Ascension, St. John the Baptist, St. James, Lafourche, Terrebonne,
St. Charles, Jefferson, Plaquemine, Orleans, St. Bernard, except for the land
described on Exhibit B-1 which shall not be included.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1
to Partnership Agreement of



CWEI SOUTH LOUISIANA III, L. P.



Excluded Area of Interest

 

 

Floyd Prospect in Plaquemine Parish, Louisiana described as follows:

 

A certain tract of land situated in Plaquemine Parish, LA., within a rectangle
formed by the following four corners:

 

Northwest corner:

 

X = 2632884

 

 

Y = 263546

Southwest corner:

 

X = 2632884

 

 

Y = 246095

Northeast corner:

 

X = 2656944

 

 

Y = 263541

Southeast corner:

 

X = 2656944

 

 

Y = 246095

 

--------------------------------------------------------------------------------


 

EXHIBIT C



to Partnership Agreement of



CWEI SOUTH LOUISIANA III, L. P.



Wells

 

Well Name

 

County, State

 

 

 

 

 

Existing Wells:

 

 

 

 

 

 

 

[List to come]

 

 

 

 

 

 

 

 

 

 

 

Wells Drilled:

 

 

 

 

 

 

 

[To be determined]

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Allocations of Profits and Losses and Other Tax Matters

 

ARTICLE I



TAX DEFINITIONS

 

Section 1.01                                Definitions.  All capitalized terms
used herein shall have the meanings assigned to them in the Agreement of Limited
Partnership of CWEI SOUTH LOUISIANA III, L. P. dated March 1, 2005 (the
“Agreement”), or as follows:

 

“Adjusted Capital Account” means the Capital Account maintained for each
Partner, (a) increased by any amounts that such Partner is obligated to restore
or is treated as obligated to restore under Regulation Sections
1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(i)(5)), and (b) decreased by any
amounts described in Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)
with respect to such Partner.

 

“Minimum Gain” has the meaning assigned to that term in Regulation Section
1.704-2(d).

 

“Partnership Nonrecourse Liability” has the meaning assigned to that term in
Regulation Section 1.752-1(a)(2).

 

“Partner Nonrecourse Debt” has the meaning assigned to that term in Regulation
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning assigned to that term in
Regulation Section 1.704-2(i)(1).

 

“Simulated Basis” has the meaning set forth in Section 4.01(b) of this Exhibit.

 

“Simulated Depletion” has the meaning set forth in Section 4.01(b) of this
Exhibit.

 

“Simulated Gain” has the meaning set forth in Section 4.01(b) of this Exhibit.

 

“Simulated Loss” has the meaning set forth in Section 4.01(b) of this Exhibit.

 

ARTICLE II



ALLOCATIONS OF PROFIT AND LOSS

 

Section 2.01                                Allocations for Capital Account and
Tax Purposes.    Subject to Section 8.02 of the Agreement and except as
otherwise provided herein, for purposes of any applicable federal, state or
local income tax law, rule or regulation items of income, gain, deduction, loss,
credit and amount realized shall be allocated to the Partners as follows:

 

--------------------------------------------------------------------------------


 

(a)                                  Income from the sale of oil or gas
production and any credits allowed by Section 29 of the Code relating thereto
shall be allocated in the same manner as revenue therefrom is allocated and
credited pursuant to Section 6.02 of the Agreement.

 

(b)                                 Cost and percentage depletion deductions and
the gain or loss on the sale or other disposition of property the production
from which is subject to depletion (herein sometimes called “Depletable
Property”) shall be computed separately by the Partners rather than the
Partnership.  For purposes of Section 613A(c)(7)(D) of the Code, the
Partnership’s adjusted basis in each Depletable Property shall be allocated to
the Partners in proportion to each Partner’s respective share of the costs and
expenses which entered into the Partnership’s adjusted basis for each Depletable
Property, and the amount realized on the sale or other disposition of each
Depletable Property shall be allocated to the Partners in proportion to each
Partner’s respective share of the revenue from the sale or other disposition of
such property provided for in Section 6.02 of the Agreement.  For purposes of
allocating amounts realized upon any such sale or disposition which are deemed
to be received for federal income tax purposes and are attributable to
Partnership indebtedness or indebtedness to which the Depletable Property is
subject at the time of such sale or disposition, such amounts shall be allocated
in the same manner as Partnership revenues used for the repayment of such
indebtedness would have been allocated under Section 6.02 of the Agreement.

 

(c)                                  Items of deduction, loss and credit not
specifically provided for above (other than loss from the sale or other
disposition of Partnership property), including depreciation, cost recovery and
amortization deductions, shall be allocated to the Partners in the same manner
that the costs and expenses of the Partnership that gave rise to such items of
deduction, loss and credit were allocated pursuant to Section 6.01 of the
Agreement.

 

(d)                                 Gain from the sale or other disposition of
Partnership property that is not specifically provided for above shall be
allocated to the Partners in a manner which reflects each Partner’s allocable
share of the revenue from the sale of the Partnership property provided for in
Section 6.02 of the Agreement, and loss from the sale or other disposition of
Partnership property that is not specifically provided for above shall be
allocated to the Partners in a manner which reflects each Partner’s allocable
share of the costs and expenses of the Partnership property provided for in
Section 6.01 of the Agreement.

 

(e)                                  All recapture of income tax deduction
resulting from the sale or other disposition of Partnership property shall be
allocated to the Partner to whom the deduction that gave rise to such recapture
was allocated hereunder to the extent that such Partner is allocated any gain
from the sale or other disposition of such property.

 

(f)                                    Any other items of Partnership income or
gain not specifically provided for above shall be allocated in the same manner
as the revenue that resulted in such income or gain is allocated and credited
pursuant to Section 6.02 of the Agreement.

 

(g)                                 Notwithstanding any of the foregoing
provisions of this Section 2.01 to the contrary:

 

--------------------------------------------------------------------------------


 

(i)                                     If during any fiscal year of the
Partnership there is a net increase in Minimum Gain attributable to a Partner
Nonrecourse Debt that gives rise to Partner Nonrecourse Deductions, each Partner
bearing the economic risk of loss for such Partner Nonrecourse Debt shall be
allocated items of Partnership deductions and losses for such year (consisting
first of cost recovery or depreciation deductions with respect to property that
is subject to such Partner Nonrecourse Debt and then, if necessary, a pro rata
portion of the Partnership’s other items of deductions and losses, with any
remainder being treated as an increase in Minimum Gain attributable to Partner
Nonrecourse Debt in the subsequent year) equal to such Partner’s share of
Partner Nonrecourse Deductions, as determined in accordance with applicable
Regulations.

 

(ii)                                  If for any fiscal year of the Partnership
there is a net decrease in Minimum Gain attributable to Partnership Nonrecourse
Liabilities, each Partner shall be allocated items of Partnership income and
gain for such year (consisting first of gain recognized, including Simulated
Gain, from the disposition of Partnership property subject to one or more
Partnership Nonrecourse Liabilities and then, if necessary, a pro rata portion
of the Partnership’s other items of income and gain, and if necessary, for
subsequent years) equal to such Partner’s share of such net decrease (except to
the extent such Partner’s share of such net decrease is caused by a change in
debt structure with such Partner commencing to bear the economic risk of loss as
to all or part of any Partnership Nonrecourse Liability or by such Partner
contributing capital to the Partnership that the Partnership uses to repay a
Partnership Nonrecourse Liability), as determined in accordance with applicable
Regulations.

 

(iii)                               If for any fiscal year of the Partnership
there is a net decrease in Minimum Gain attributable to a Partner Nonrecourse
Debt, each Partner shall be allocated items of Partnership income and gain for
such year (consisting first of gain recognized, including Simulated Gain, from
the disposition of Partnership property subject to Partner Nonrecourse Debt, and
then, if necessary, a pro rata portion of the Partnership’s other items of
income and gain, and if necessary, for subsequent years) equal to such Partner’s
share of such net decrease (except to the extent such Partner’s share of such
net decrease is caused by a change in debt structure or by the Partnership’s use
of capital contributed by such Partner to repay Partner Nonrecourse Debt) as
determined in accordance with applicable Regulations.

 

(h)                                 The General Partner shall use all reasonable
efforts to prevent any allocation or distribution from causing a negative
balance in a Limited Partner’s Adjusted Capital Account.  Consistent therewith,
and notwithstanding any of the foregoing provisions of this Section 2.01 of this
Exhibit to the contrary, if for any fiscal year of the Partnership the
allocation of any loss or deduction (net of any income or gain) to any Limited
Partner would cause or increase a negative balance in such Partner’s Adjusted
Capital Account as of the end of such fiscal year (the “Deficit Partner”) after
taking into account the provisions of Section 2.01(g) of this Exhibit, only the
amount of such loss or deduction that reduces the balance to zero shall be
allocated to such Deficit Partner and the remaining loss or deduction shall be
allocated to the Partners whose Adjusted Capital Accounts have a positive
balance remaining at such time (each, a “Positive Partner”).  After any such
allocation, any Partnership income or gain (including Simulated Gain)

 

--------------------------------------------------------------------------------


 

that would otherwise be allocated to the Deficit Partner shall be allocated
instead to the Positive Partners up to an amount equal to the Partnership loss
or deduction allocated to each Positive Partner under the preceding sentence;
provided, however, that no allocation of income or gain realized shall be made
under this sentence if the effect of such allocation would be to cause the
Adjusted Capital Account of the Deficit Partner to be less than zero.  If, after
taking into account the allocation in the first sentence of this
Section 2.01(h), the Adjusted Capital Account balance of the Deficit Partner
remains less than zero at the end of a fiscal year, a pro rata portion of each
item of Partnership income or gain (including Simulated Gain) otherwise
allocable to the Positive Partners for such fiscal year (or if there is no such
income or gain allocable to the Positive Partners for such fiscal year, all such
income or gain (including Simulated Gain) so allocable in the succeeding fiscal
year or years) shall be allocated to the Deficit Partner in an amount necessary
to cause its Adjusted Capital Account balance to equal zero; provided, that no
allocation under this sentence shall have the effect of causing the Positive
Partner’s Adjusted Capital Account to be less than zero.  After any such
allocation, any Partnership gain (including Simulated Gain) resulting from the
sale or other disposition of Partnership property that would otherwise be
allocated to the Deficit partner for any fiscal year under this Section 2.01
shall be allocated instead to the Positive Partners until the amount of gain so
allocated equals the amount of gain (including Simulated Gain) previously
allocated to such Deficit Partner under the preceding sentence of this
Section 2.01(h); provided, however, that no allocation of gain (including
Simulated Gain) shall be made under this sentence if the effect of such
allocation would be to cause the Adjusted Capital Account of a Deficit Partner
to be less than zero.

 

ARTICLE III



OTHER TAX MATTERS

 

Section 3.01                                Tax Elections.

 

(a)                                  For tax purposes, the Partnership shall
elect to use the calendar as its taxable year, and to report income and loss
under the accrual method of accounting.

 

(b)                                 For tax purposes, the Partnership shall
elect to deduct expenses incurred in organizing the Partnership ratably over a
60-month period as provided in section 709 of the Code.

 

(c)                                  For tax purposes, the Partnership shall
elect to treat all start-up expenditures as deferred expenses and to deduct such
expenses over a 60-month period as provided in section 195 of the Code.

 

(d)                                 In connection with any Transfer or other
assignment of an interest in the Partnership permitted by the terms and
provisions of this Agreement, the General Partner shall, at the written request
of the transferor, transferee or other successor, cause the Partnership to make
an election to adjust the basis of the Partnership’s property in the manner
provided in sections 734(b) and 743(b) of the Code (or any like statute or
regulation then in effect), and such transferor, transferee or other successor
shall pay all costs incurred by the Partnership in connection therewith,
including, without limitation, reasonable attorneys’ and accountants’ fees.

 

--------------------------------------------------------------------------------


 

(e)                                  Unless approved by the Partners, the
Partnership shall not file any election pursuant to sections 761 or 7701 of the
Code, section 301.7701-3 of the Regulations or otherwise, the effect of which
would cause the Partnership not to be treated as a partnership for Federal
income tax purposes.

 

(f)                                    Except as otherwise specifically provided
herein, the General Partner shall have the sole and absolute discretion to make
any other available election under the Code on behalf of the Partnership without
the prior approval by the Partners.

 

Section 3.02                                Tax Matters Partner.  The General
Partner is hereby designated the “tax matters partner” of the Partnership
pursuant to Section 6231(a)(7) of the Code.

 

ARTICLE IV



CAPITAL ACCOUNT MAINTENANCE

 

Section 4.01                                Maintenance of Capital Accounts.  An
individual Capital Account (a “Capital Account”) shall be maintained by the
Partnership for each Partner as provided below:

 

(a)                                  The Capital Account of each Partner shall,
except as otherwise provided herein, be (A) credited by such Partner’s Capital
Contributions when made (net of liabilities secured by contributed property that
the Partnership is considered to assume or take subject to under Section 752 of
the Code), (B) credited with the amount of any item of taxable income or gain
and the amount of any item of income or gain exempt from tax allocated to such
Partner, (C) credited with the Partner’s share of Simulated Gain as provided in
Section 4.01(b) of this Exhibit, (D) debited by the amount of any item of tax
deduction or loss allocated to such Partner, (E) debited with the Partner’s
share of Simulated Loss and Simulated Depletion as provided in Section 4.01(b)
of this Exhibit, (F) debited by such Partner’s allocable share of expenditures
of the Partnership not deductible in computing the Partnership’s taxable income
and not properly chargeable as capital expenditures, including any
non-deductible book amortizations of capitalized costs, and (G) debited by the
amount of cash or the fair market value of any property distributed to such
Partner (net of liabilities secured by such distributed property that such
Partner is considered to assume or take subject to under Section 752 of the
Code).  Immediately prior to any distribution of assets by the Partnership that
is not pursuant to a liquidation of the Partnership or all or any portion of a
Partner’s interest therein, the Partners’ Capital Accounts shall be adjusted by
(X) assuming that the distributed assets were sold by the Partnership for cash
at their respective fair market values as of the date of distribution by the
Partnership and (Y) crediting or debiting each Partner’s Capital Account with
its respective share of the hypothetical gains or losses, including Simulated
Gains and Simulated Losses, resulting from such assumed sales in the same manner
as each such Capital Account would be debited or credited for gains or losses on
actual sales of such assets.

 

(b)                                 The allocation of basis prescribed by
Section 613A(c)(7)(D) of the Code and provided for in Section 2.01(b) of this
Exhibit and each Partner’s separately computed depletion deductions shall not
reduce such Partner’s Capital Account, but such Partner’s Capital Account shall
be decreased by an amount equal to the product of the depletion deductions that
would otherwise be allocable to the Partnership in the absence of Section
613A(c)(7)(D) of the Code

 

--------------------------------------------------------------------------------


 

(computed without regard to any limitations which theoretically could apply to
any Partner) times such Partner’s percentage share of the adjusted basis of the
property (determined under Section 2.01(b) of this Exhibit) with respect to
which such depletion is claimed (“Simulated Depletion”).  The Partnership’s
basis in any Depletable Property is adjusted from time to time for the Simulated
Depletion allocable to all Partners (and where the context requires, each
Partner’s allocable share thereof, which share shall be determined in the same
manner as the allocation of basis prescribed in Section 2.01(b) of this Exhibit)
is herein called “Simulated Basis.”  No Partner’s Capital Account shall be
decreased, however, by Simulated Depletion deductions attributable to any
Depletable Property to the extent such deductions exceed such Partner’s
allocable share of the Partnership’s remaining Simulated Basis in such
property.  The Partnership shall compute simulated gain (“Simulated Gain”) or
simulated loss (“Simulated Loss”) attributable to the sale or other disposition
of a Depletable Property based on the difference between the amount realized
from such sale or other disposition and the Simulated Basis of such property, as
theretofore adjusted.  Any Simulated Gain shall be allocated to the Partners and
shall increase their respective Capital Accounts in the same manner as the
amount realized from such sale or other disposition in excess of Simulated Basis
shall have been allocated pursuant to Section 2.01(b).  Any Simulated Loss shall
be allocated to the Partners and shall reduce their respective Capital Accounts
in the same percentages as the costs of the property sold were allocated up to
an amount equal to each Partner’s share of the Partnership’s Simulated Basis in
such property at the time of such sale.

 

(c)                                  Any adjustments of basis of Partnership
property provided for under Sections 734 and 743 of the Internal Revenue Code
and comparable provisions of state law (resulting from an election under Section
754 of the Code or comparable provisions of state law) and any election by an
individual Partner under Section 59(e)(4) of the Code to amortize such Partner’s
share of intangible drilling and development costs shall not affect the Capital
Accounts of the Partners (unless otherwise required by applicable Treasury
Regulations), and the Partners’ Capital Accounts shall be debited or credited
pursuant to the terms of this Section 4.01 as if no such election had been made.

 

(d)                                 Capital Accounts shall be adjusted, in a
manner consistent with this Section 4.01, to reflect any adjustments in items of
Partnership income, gain, loss or deduction that result from amended returns
filed by the Partnership or pursuant to an agreement by the Partnership with the
Internal Revenue Service or a final court decision.

 

(e)                                  In the case of property carried on the
books of the Partnership at an amount which differs from its adjusted basis, the
Partners’ Capital Accounts shall be debited or credited for items of
depreciation, cost recovery, Simulated Depletion, amortization and gain or loss
(including Simulated Gain or Simulated Loss) with respect to such property
computed in the same manner as such items would be computed if the adjusted tax
basis of such property were equal to such book value, in lieu of the capital
account adjustments provided above for such items, all in accordance with
Regulation Section 1.704-1(b)(2)(iv)(g).

 

(f)                                    It is the intention of the Partners that
the Capital Accounts of each Partner be kept in the manner required under
Regulation Section 1.704-1(b)(2)(iv).  To the extent any additional adjustment
to the Capital Accounts is required by such regulations, the General Partner is
hereby authorized to make such adjustment after notice to the Limited Partner.

 

[End of Exhibit D]

 

--------------------------------------------------------------------------------